Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 07/06/2021 in which claims 1 and 3-18 are pending. Claims 1, 3-5, and 9-18 are being examined while claims 6-8 are considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (JP 2005-242606A Translation) in view of Nakamura (US 2019/0262709).

As to claim 1, Iwaki teaches an information processing apparatus comprising:

one or more processors configured to execute instructions stored in one or more memories to implement: a display control unit configured to display a plurality of virtual viewpoint images respectively corresponding to a plurality of virtual viewpoints on a display unit, each of the plurality of virtual viewpoint images being generated based on image data obtained by a plurality of image capturing apparatuses performing image capturing from different directions ([0043]-[0060] and [0084]-[0093]);



and a viewpoint control unit configured to perform control to change a plurality of positions of a plurality of virtual viewpoints and/or a plurality of view directions from the virtual viewpoints respectively corresponding to the plurality of virtual viewpoint images based on the received input ([0043]-[0060] and [0084]-[0093]; also see FIGs. 9A and 9B and [0080] where a touch panel is mentioned; [0081] mentions how it is possible to display an optimum virtual viewpoint image for the user).

Iwaki does not teach moving a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in one virtual viewpoint image of the plurality of virtual viewpoint images; and moving a plurality of positions of a plurality of virtual viewpoints and/or a plurality of view directions from the virtual viewpoints respectively corresponding to the plurality of virtual viewpoint images.

However, Nakamura teaches moving a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in one virtual viewpoint image of the plurality of virtual viewpoint images; and moving a plurality of positions of a plurality of virtual viewpoints and/or a plurality of view directions from the virtual viewpoints respectively corresponding to the plurality of virtual viewpoint images ([0044] – touch pen or finger for performing a touch operation; [0134] – “As illustrated in FIG. 19, for example, when the user performs a slide operation on the left-side region LA, the virtual viewpoint moves or changes direction in the slide direction. When the user stops the slide operation, the virtual viewpoint may return to the state before the slide operation is started, or may be fixed in the current state”; also see [0159] – “When the user performs a slide operation on the left-side region LA (Step S34: left side), the controller 11 controls the virtual viewpoint so as to move in the slide direction (Step S35), and returns the processing to Step S34. In S35, the controller 11 determines the movement direction of the virtual viewpoint based on the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system with Nakamura’s system in order to increase types of game processing for which a user can issue an execution instruction in a game using a touch panel (Nakamura; [0005]).

As to claims 15 and 18, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 15 and the non-transitory compute readable storage medium of claim 18. Therefore, claims 15 and 18 are rejected similarly as claim 1.

As to claim 3, the combination of Iwaki and Nakamura teaches wherein the control by the viewpoint control unit moves the plurality of positions of the plurality of virtual viewpoints including a first virtual viewpoint and a second virtual viewpoint so that a move in position of the first virtual viewpoint relative to a reference position within a three-dimensional space and a move in position of the second virtual viewpoint relative to the reference position correspond to each other (Iwaki; [0050]-[0059] and [0081]; Nakamura; [0044], [0134], and [0159]).

As to claim 9, the combination of Iwaki and Nakamura teaches wherein the one or more processors are configured to execute the instructions stored in the one or more memories to further implement a viewpoint information acquisition unit configured to acquire viewpoint information indicating a magnitude of a viewing angle corresponding to the virtual viewpoint, wherein the viewpoint control unit performs control to move the plurality of positions of the plurality of virtual viewpoints and/or the plurality of view directions from the virtual viewpoints respectively corresponding to the plurality of virtual viewpoint images indicated by the acquired viewpoint information based on the received input (Iwaki; [0043]-[0060] and [0084]-[0093]; also see FIGs. 9A and 9B and [0080] where a touch panel is mentioned; [0081] mentions how it is possible to display an optimum virtual viewpoint image for the user; [0051] and [0059] – “zoom, focus”; Nakamura; [0044], [0134], and [0159]).

As to claims 10 and 16, the combination of Iwaki and Nakamura teaches determining, based on a user operation, whether to move the plurality of positions of the plurality of virtual viewpoints and/or the plurality of view directions from the virtual viewpoints based on the received input or to move only the position of the virtual viewpoint and/or the view direction from the virtual viewpoint in the one virtual viewpoint image of the plurality of virtual viewpoints based on the received input (Iwaki; [0050]-[0059]; Nakamura; [0130] – “through selection of the viewpoint change button B2, the user can switch the virtual viewpoint between the overhead viewpoint VC1 and the rear viewpoint VC2”; also see [0133] and [0161]; [0139] – “the display controller 106 controls the position of the virtual viewpoint and the line-of-sight direction during execution of the game”; also see [0044], [0134], and [0159] as described in the rejection of claim 1).

As to claim 11, the combination of Iwaki and Nakao teaches wherein on the display unit, an image for causing a user to select whether to move the plurality of positions of the plurality of virtual viewpoints and/or the plurality of view directions from the virtual viewpoints based on the received input or to move only the position of the virtual viewpoint and/or the view direction from the virtual viewpoint in the one virtual viewpoint image is displayed (Iwaki; [0050]-[0059]; Nakamura; [0130] – “through selection of the viewpoint change button B2, the user can switch the virtual viewpoint between the overhead viewpoint VC1 and the rear viewpoint VC2”; also see [0133] and [0161]; [0139] – “the display controller 106 controls the position of the virtual viewpoint and the line-of-sight direction during execution of the game”; also see [0044], [0134], and [0159] as described in the rejection of claim 1).

As to claim 12, Iwaki further teaches wherein in a first area within the display unit, a first virtual viewpoint image of the plurality of virtual viewpoint images is displayed and in a second area within the display unit, a second virtual viewpoint image of the plurality of virtual viewpoint images is displayed ([0050]-[0059]).

As to claim 13, the combination of Iwaki and Nakamura teaches wherein the control by the viewpoint control unit moves a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in the first virtual viewpoint image that is displayed in the first area and a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the first area is received (Iwaki; [0050]-[0059]; Nakamura; [0130] – “through selection of the viewpoint change button B2, the user can switch the virtual viewpoint between the overhead viewpoint VC1 and the rear viewpoint VC2”; also see [0133] and [0161]; [0139] – “the display controller 106 controls the position of the virtual viewpoint and the line-of-sight direction during execution of the game”; also see [0044], [0134], and [0159] as described in the rejection of claim 1).

As to claim 14, the combination of Iwaki and Nakamura teaches wherein the control by the viewpoint control unit moves a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in the first virtual viewpoint image that is displayed in the first area and a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the second area is received (Iwaki; [0050]-[0059]; Nakamura; [0130] – “through selection of the viewpoint change button B2, the user can switch the virtual viewpoint between the overhead viewpoint VC1 and the rear viewpoint VC2”; also see [0133] and [0161]; [0139] – “the display controller 106 controls the position of the virtual viewpoint and the line-of-sight direction during execution of the game”; also see [0044], [0134], and [0159] as described in the rejection of claim 1).

As to claim 17, the combination of Iwaki and Nakamura teaches wherein in a first area within the display unit, a first virtual viewpoint image of the plurality of virtual viewpoint images is displayed and in a second area within the display unit, a second virtual viewpoint image of the plurality of virtual viewpoint images is displayed (Iwaki; [0050]-[0059]),



and the control by the viewpoint control unit moves a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in the first virtual viewpoint image that is displayed in the first area and a position of a virtual viewpoint and/or a view direction from the virtual viewpoint in the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the second area is received (Iwaki; [0050]-[0059]; Nakamura; [0130] – “through selection of the viewpoint change button B2, the user can switch the virtual viewpoint between the overhead viewpoint VC1 and the rear viewpoint VC2”; also see [0133] and [0161]; [0139] – “the display controller 106 controls the position of the virtual viewpoint and the line-of-sight direction during execution of the game”; also see [0044], [0134], and [0159] as described in the rejection of claim 1).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Nakamura and further in view of Okutani (US 2018/0061071).

As to claim 4, the combination of Iwaki and Nakamura does not teach wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system and Nakamura’s system with Okutani’s system in order to provide a display control apparatus that describes a technique of reducing the possibility that an operator who sets a virtual viewpoint loses sight of a specific object (Okutani; [0025]).

As to claim 5, the combination of Iwaki, Nakamura, and Okutani teaches wherein the control by the viewpoint control unit controls the second virtual viewpoint so that the object is located at a center of a virtual viewpoint image corresponding to the second virtual viewpoint (Okutani; [0031], [0034], [0041], [0042], [0048], [0051]-[0056], and [0075]).

Claims 4 and 5 are further rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Nakamura and further in view of Hansen (US 2012/0309518).

As to claim 4, the combination of Iwaki and Nakamura does not teach wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint.

However, Hansen teaches wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint ([0098], [0100], [0106], [0109], and [0110]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system and Nakamura’s system with Hansen’s system in order to present a game environment where the virtual camera is auto-centered on an object of interest in the game 

As to claim 5, the combination of Iwaki, Nakamura, and Hansen teaches wherein the control by the viewpoint control unit controls the second virtual viewpoint so that the object is located at a center of a virtual viewpoint image corresponding to the second virtual viewpoint (Hansen; [0098], [0100], [0106], [0109], and [0110]).

Response to Arguments

Applicant's arguments filed 07/06/2021 have been fully considered but they are moot in light of the new grounds of rejection incorporating the Nakamura reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482